Case 1:18-cv-01757-VEC Document 146-3 Filed 06/02/20 Page 1 of 5




     EXHIBIT C
         Case 1:18-cv-01757-VEC Document 146-3 Filed 06/02/20 Page 2 of 5




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

                                            )
TOM MILLIKEN, derivatively on behalf of     )   No. 18-CV-1757 (VEC)
HOSPITALITY INVESTORS TRUST, INC.,          )
                                            )
                  Plaintiff,                )
                                            )
    v.                                      )
                                            )
AMERICAN REALTY CAPITAL HOSPITALITY         )
ADVISORS, LLC, AMERICAN REALTY              )
CAPITAL HOSPITALITY PROPERTIES, LLC,        )
AMERICAN REALTY CAPITAL HOSPITALITY         )
GRACE PORTFOLIO, LLC, AR CAPITAL, LLC,      )
AR GLOBAL INVESTMENTS, LLC, NICHOLAS        )
S. SCHORSCH, WILLIAM M. KAHANE, PETER       )
M. BUDKO, EDWARD M. WEIL, BRIAN S.          )
BLOCK, JONATHAN P. MEHLMAN, EDWARD          )
T. HOGANSON, STANLEY R. PERLA, ABBY         )
M. WENZEL, AND ROBERT H. BURNS,             )
                                            )
                    Defendants,             )
                                            )
     -and-                                  )
                                            )
HOSPITALITY INVESTORS TRUST, INC.,          )
                                            )
                    Nominal Defendant.      )
                                            )
                                            )
                                            )


  DECLARATION OF LAWRENCE W. POLLACK IN SUPPORT OF PLAINTIFF’S
      MOTION FOR FINAL APPROVAL OF DERIVATIVE SETTLEMENT
        Case 1:18-cv-01757-VEC Document 146-3 Filed 06/02/20 Page 3 of 5




       I, Lawrence W. Pollack, declare as follows:

       1.      I was selected by the Mediating Parties 1 to serve as the Mediator in the above-

captioned derivative action (“Derivative Action”). I make this declaration based on personal

knowledge. Each of the parties to the Derivative Action has consented to my submitting this

declaration regarding the negotiations that led to the Mediating Parties’ settlement (“Mediating

Parties’ Settlement”).

       2.      I am a mediator associated with JAMS. I joined JAMS in 2010 after 28 years in

private practice at Dewey & LeBoeuf LLP and its predecessor firms LeBoeuf Lamb Greene &

MacRae LLP, and LeBoeuf Lamb Leiby & MacRae. Prior to my retirement from my firm in 2009,

I served for ten years as Co-Chairman of the firm’s Litigation Department. As a mediator, I

specialize in the resolution of difficult, complex disputes among multiple parties often involving

sophisticated insurance coverage issues.

       3.      I was retained by the Mediating Parties in October 2019 to mediate starkly differing

views among the parties of the issues in the Derivative Action. Prior to our first mediation session,

scheduled for and held on November 8, 2019, I conducted separate telephone interviews with



1
  “Mediating Parties” includes Plaintiff Tom Milliken; the Special Litigation Committee (“SLC”)
formed by the Board of Directors (“Board”) of Nominal Defendant Hospitality Investors Trust,
Inc. (“Company or “HIT”); Nominal Defendant HIT; Defendant American Realty Capital
Advisors, LLC (“Advisor”); Defendants American Realty Capital Hospitality Properties, LLC and
American Realty Capital Hospitality Grace Portfolio, LLC (collectively “Property Managers”);
Defendants AR Capital, LLC and AR Global Investments, LLC (collectively “AR Capital” and
together with the Advisor and the Property Managers (“AR Entity Defendants”)); Defendants
Nicholas S. Schorsch, William M. Kahane, Peter M. Budko, Edward M. Weil, and Brians S. Block
(collectively “AR Individual Defendants” and together with the “AR Entity Defendants (“AR
Defendants”)); Defendants Stanley R. Perla, Abby M. Wenzel, and Robert H. Burns (collectively
“Independent Director Defendants”); Defendant Edward T. Hoganson; and Berkshire Specialty
Insurance Company, Allianz Global Risks US Insurance Company, Argonaut Insurance Company,
U.S. Specialty Insurance Company, Endurance Risk Solutions Assurance Company, and XL
Specialty Insurance Company.
                                             1
        Case 1:18-cv-01757-VEC Document 146-3 Filed 06/02/20 Page 4 of 5




certain of the Mediating Parties and their counsel, and reviewed mediation statements that each

Mediating Party’s counsel prepared and submitted to me.

       4.      The mediation of the Derivative Action involved multiple parties and complex

insurance coverage issues, complicated further by the presence of multiple layers of insurance

policies issued by different carriers each of which was represented in the mediation by its own

counsel. Prior to my involvement, those carriers, led by the primary layer carrier, had raised serious

coverage issues in reservation of rights letters. The mediation statements reflected these issues.

       5.      Throughout the mediation process, including at the in-person mediation session

held on November 8, 2019 in New York City, the separateness of Plaintiff’s counsel from the SLC

formed by the Board of Nominal Defendant HIT was plainly evident. Each had their own strongly

expressed points of view and retained their own insurance expert to advise on the complex

insurance issues. I observed no collusion between Plaintiff’s counsel and any other party, including

the Company and SLC.

       6.      The November 8, 2019 in-person mediation session among the multiple involved

parties located in at least four distinct breakout conference rooms ended without any agreement

being reached. However, with my assistance, the Mediating Parties continued their negotiations

over the next several weeks. During this period, I engaged in extensive communications with

counsel by phone and e-mail in an ongoing effort to resolve the Derivative Action. The continuing

negotiations, while cordial and professional, were contentious and hard-fought. On December 27,

2019, the parties reached an agreement-in-principle concerning the Mediating Parties’ Settlement.

       7.      Based on my mediation efforts in this case, including my numerous

communications with Plaintiff’s counsel as well as all other Mediating Parties’ counsel, I am in a

position to say that the settlement reached here was the product of commercial compromise by all



                                              2
Case 1:18-cv-01757-VEC Document 146-3 Filed 06/02/20 Page 5 of 5
